Title: James Madison to Robert Walsh Jr., 22 November 1826
From: Madison, James
To: Walsh, Robert Jr.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                 Nov 22. 1826
                            
                        
                        I have recd. your letter of the 16th. referring to the prospectus of "the American Quarterly Review." I
                            learn with pleasure that our literary resources have suggested a periodical work, which, under the conducting hand,
                            obtained for it, must extend whilst it employs them. Few things would coincide more with my inclination, than to be a
                            productive correspondent. But at my now advanced Stage of life and with claims on my time which happen not to decrease as
                            the remnant of that does, I dare not promise more than the best wishes, that the success of the Undertaking may equal its
                            merits, and its prospects. I am not even at present aware that my files contain any thing of a character and form, adapted
                            at once, to the Epoch, and to the plan & objects of the Review. On a contrary supposition the motive not to
                            withold it would be strengthened by that of evincing the personal confidence & great esteem, of which I pray you
                            to be always assured
                        
                            
                                J. M.
                            
                        
                    Tho’ sufficiently taught not to disregard the Scotch Memento that many a little makes a mickle, I must request you to have
                            my name put on the list of subscribers to the Review; for which I must find a balancing erasure some where else.